Title: Sunday July 17th. 1785.
From: Adams, John Quincy
To: 


       At four in the morning we came to anchor, and weigh’d it again at eight o’clock: we sailed up the North River, and pass’d by the ruins of the forts built by the British while they were in possession of New York. Upon Staten Island they are numerous. The Entrance of this river furnishes a number of very beautiful prospects; and the Situation of a number of country Seats upon Long Island is exceeding fine. At about noon we arrived directly before the City, and anchored near the shore. All the other passengers immediately went on shore. I waited to have my trunks cleared, and at about 2 went on shore at Long Island and dined with Monsr. de Marbois the french Consul. He has from his house, (which stands on an elevation, and commands at once the City, the river, Staten and Governor’s Islands, and the harbour) one of the finest prospects I ever saw. After dinner I went with the Captain, over to the City, and walk’d about with him. Took a lodging at Cape’s tavern, which appears not to be a good one, but is said to be the most tolerable in town. We met Mr. Sears at the Coffee house, and went with him, to his house: set half an hour with him, and then we again return’d on board, where I preferred passing the night (as my trunks were there,) rather than at Capes. Found Mr. Salvius and Mr. Fontfreyde, on board, for the same reason that I was there.
       The french packets are certainly an excellent institution, but they are extremely expensive to the french government. The six packets do not cost the king less than 200,000 livres a year: for this reason it is said there are to be only four which will sail every two months. Every passenger pays five hundred livres for his passage, and it is customary to give about 2 louis d’ors among the Servants on board and the ships Crew. You live at the Captains table, and have a small apartment on board, to yourself. You must provide whatever refreshments you may be in need of: and must find your own sheets, and pillows and napkins. You are allow’d one matrass, and you may embark with you 2 trunks of four feet cube; if you have any thing more you pay freight. All the french packets are ships. The Courier de l’Amerique, has 96 feet of keel, and bears about 200 tuns. The others are nearly of the same size.
      